EXHIBIT 10.17



 

 

CEDAR FAIR, L.P.

Executive Severance Plan

Adopted: July 26, 1995

PURPOSE:

Cedar Fair, L.P., has established this Cedar Fair, L.P. Executive Severance Plan
in order to clarify the circumstances under which certain key executive officers
of Cedar Fair Management Company could be terminated for cause and to provide
these executive officers with assurances in the event a termination of
employment occurs after a change of control of the Company.

 

ELIGIBILITY:

This plan covers the President (or any other person serving as Chief Executive
Officer), the Chief Financial Officer, the Treasurer (if different from the
Chief Financial Officer), and the General Managers of each Park owned and
operated by Cedar Fair, L.P.

 

TERMINATION FOR CAUSE:

1. The Company or the Partnership may terminate the Executive's employment for
Cause. For the purposes of this Agreement, the Company or the Partnership shall
have "Cause" to terminate the Executive's employment only under the following
circumstances:

a. if termination shall have been the result of an act or acts by the Executive
which have been found in an applicable court to constitute a felony; or

b. if termination shall have been the result of an act or acts of dishonesty or
significant impropriety by the Executive resulting or intended to result
directly or indirectly in significant gain or personal enrichment (monetary or
otherwise) to the Executive at the expense of or detriment to the Company or the
Partnership; or

c. upon the willful and continued failure by the Executive substantially to
perform his duties with the Company or the Partnership (other than any such
failure resulting from incapacity due to mental or physical illness) after a
demand in writing for substantial performance is delivered by the Board, which
demand specifically identifies the manner in which the Board believes that the
Executive has not substantially performed his duties, and such failure results
in demonstrably material injury to the Company or the Partnership.

The Executive's employment shall in no event be considered to have been
terminated by the Company or the Partnership for Cause if such termination took
place as the result of (a) bad judgment or negligence, or (b) any act or
omission believed in good faith to have been in or not opposed to the best
interest of the Company or the Partnership. The Executive shall not be deemed to
have been terminated for Cause unless and until there shall have been delivered
to him a Notice of Termination that includes a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board (after reasonable notice to the Executive
and an opportunity for him, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive was
guilty of conduct set forth above in clauses (a), (b) or (c) of the second
sentence of this paragraph and specifying the particulars thereof in detail.

2. If the Executive's employment shall be terminated for Cause, the Executive
shall be paid his full Base Salary through the Date of Termination at the rate
in effect at the time Notice of Termination is given, and neither the Company
nor the Partnership shall have any further obligations to the Executive under
this Plan or otherwise.

 

DEFINITION OF CHANGE IN CONTROL:

A "Change in Control" of this Partnership or the Company shall be deemed to have
occurred if:

a. Any person becomes the beneficial owner of 20% or more of the Partnership's
limited partnership units then outstanding.

b. Substantially all of the assets of the Partnership are sold to a party that,
prior to such sale, was not affiliated with the Company.

c. At any time during a period of 24 consecutive months, individuals who were
directors at the beginning of the 24-month period no longer constitute a
majority of the members of the Company's Board of Directors, unless the election
(or nomination) of a majority of the new directors is approved by at least a
majority of the directors who were in office at the beginning of the 24-month
period.

d. The Company ceases to serve as the Managing General Partner of the
Partnership.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred in the event of a change in organizational structure solely
attributable to the Partnership ceasing to be a "publicly traded partnership"
for federal income tax purposes at December 31, 1997, as currently provided in
such law.

 

TERMINATION AFTER CHANGE IN CONTROL WOULD INCLUDE:

Any of the following events shall be deemed to be a termination of the
Executive's employment by the Company and the Partnership if they occur within
24 months following a Change in Control:

1. Forced relocation of the Executive's place of employment by more than 35
miles.

2. Reduction of base salary or significant reduction of responsibility.

3. Job elimination.

 

SEVERANCE PAYMENT IF TERMINATION OCCURS AFTER CHANGE IN CONTROL:

If, at any time within 24 months after a Change in Control occurs, the
Executive's employment with the Company and the Partnership is deemed terminated
hereunder, the Partnership shall make the following payments and provide the
following benefits to the affected Executive:

 

I. President/CEO

1. Three (3) times average annual Cash Compensation for the previous five (5)
years, less one (1) dollar, preceding the calendar year in which the Change in
Control of the Company or the Partnership occurred. Cash Compensation is defined
as gross compensation paid to an Executive as shown on Federal Form W-2, but
excluding non-cash forms of compensation such as partnership units, group life
insurance, and other fringe benefits.

2. For a thirty-six (36) month period after the date of termination, the
Partnership shall provide life, disability, accident and health insurance
benefits substantially similar to those which were received or entitled to be
received immediately before the termination. If re-employment occurs, neither
the Company nor the Partnership shall provide these insurance benefits any
longer.

 

II. Chief Financial Officer

1. Ninety percent (90%) of two and one-half (2.5) times average annual Cash
Compensation for the previous five (5) years preceding the calendar year in
which the Change in Control of the Company or the Partnership occurred.

2. For a thirty (30) month period after the date of termination, the Partnership
shall provide life, disability, accident and health insurance benefits
substantially similar to those which were received or entitled to be received
immediately before the termination. If re-employment occurs, neither the Company
nor the Partnership shall provide these insurance benefits any longer.

 

III.

Executive Vice President/General Manager, Cedar Point;



Vice President/General Manager, Dorney Park;

Vice President/General Manager, Valleyfair;

Vice President/General Manager, Worlds of Fun and Oceans of Fun

Treasurer

 

1. Eighty percent (80%) of two (2) times average annual Cash Compensation for
the previous five (5) years preceding the calendar year in which a Change in
Control of the Company or the Partnership occurred.

2. For a twenty-four (24) month period after the date of termination, the
Partnership shall provide life, disability, accident and health insurance
benefits substantially similar to those which were received or entitled to be
received immediately before the termination. If re-employment occurs, neither
the Company nor the Partnership shall provide these insurance benefits any
longer.

 

TIME FRAME:

Twenty-four (24) months after the occurrence of the first Change in Control of
the Company or the Partnership. In the event of termination of employment with
the Company or the Partnership before such Change in Control, the Executive's
rights hereunder will terminate simultaneously with the termination of
employment.

 

PAYMENT:

In lieu of any further salary payment for periods after the date of termination,
the Partnership shall pay, not later than sixty (60) days following the date of
termination, the lump sum severance payment as defined above.

Payment shall follow the guidelines of Internal Revenue Code Section 280G. The
Partnership may withhold any taxes as may be appropriate from amounts otherwise
payable hereunder.

 

EMPLOYMENT RIGHTS:

Nothing contained herein, either express or implied, shall be construed as a
contract of employment or as a creation of any right of employment by the
Executives or of any duty by the Company or the Partnership prior to the
occurrence of a Change in Control.

 

NO SEGREGATION OF ASSETS:

Neither the Company nor the Partnership shall be required to segregate any
assets with respect to benefits under this Plan, and nothing herein shall be
deemed to result in any pledge or encumbrance on any of their properties.

 

PLAN STRUCTURE:

This Plan is designed to remain in effect through 1997. If there is a structural
form change in 1998 or earlier solely as a result of the Partnership ceasing to
be a "publicly traded partnership" for federal income tax purposes, the Board
may adopt a similar policy, if necessary, but, until a similar policy is
adopted, the general provisions of this Plan shall remain in effect.